Citation Nr: 1132737	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel









INTRODUCTION

The Veteran served on active duty from October 6, 1976, to November 11, 1976, and from February 2003 to December 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim.

In April 2008, the Board remanded the claims for further development.  The case was returned to the Board in April 2010.


FINDING OF FACT

The Veteran's service-connected disabilities are so severe as to preclude all substantially gainful employment consistent with his education and occupational background.  


CONCLUSION OF LAW

The criteria for a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 
38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  Additionally, in Stegall v. West, the United States Court of Appeals for Veterans' Claims (Court) hold that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs, unless the noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this decision, the Board grants service connection for TDIU.  This award represents a complete grant of the benefits sought by the Veteran such that any deficiency in VA's compliance is deemed to be harmless error and any noncompliance with the Board's April 2008 Remand order is nonprejudicial.  Therefore, any further discussion of VA's responsibilities is not necessary.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

A Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  38 C.F.R. § 4.18.  "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  See Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  It is also the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  So even if the Veteran does not meet the threshold minimum percentage standards in § 4.16(a), extra-schedular consideration is to be given.  Id.  See also 38 C.F.R. § 3.321(b)(1).

The Veteran is currently service connected for lumbar L1 compression fracture, L4 to S1 herniated disc, osteoporosis, and myositis (50 percent disabling); costochondritis (10 percent disabling); and depressive disorder (10 percent disabling).  In addition, giving the Veteran the benefit of the doubt that at least some of his depressive disorder arises out of his difficulty coping with his other service-connected disabilities, the Board finds that all of these disabilities may be considered as one disability since they arise out of a common etiology.  38 C.F.R. § 4.16(a).  Therefore, the Veteran satisfies the threshold minimum criteria in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

The Board further finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The Veteran formerly worked as a construction coordinator for a telephone company for 18 years and was a member of the Puerto Rico National Guard for 21 years.

At a February 2010 VA orthopedic examination, the examiner opined that the Veteran would able to obtain and maintain a job requiring semi-sedentary duty with several restrictions, such as not being able to perform bending of the spine, twisting, prolonged walking, prolonged standing, stair climbing, or heavy lifting of more than twenty pounds.  However, in providing this opinion, the examiner does not appear to have considered the Veteran's level of education, special training, and previous work experience, or the effects of his service-connected depressive disorder.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  Therefore, the Board finds that this opinion is not based on sufficient facts or data and is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-304 (2008).

At a February 2010 VA psychiatric examination, the examiner diagnosed the Veteran with chronic adjustment disorder with mixed emotional features, depressed and anxious, and opined that this disability rendered the Veteran incapable of obtaining and maintaining substantially gainful employment as he has not been able to return to his civil construction job due to mental symptomatology directly related to his chronic lumbar pain.  Furthermore, the examiner explained, it has also been shown that this syndrome may cause personality changes related to changes in the brain's circuitry and that the Veteran needs to take high doses of pain medication on a continuous basis.

At the outset, the Board notes that an April 2008 Board decision granted service-connection for a depressive disorder.  The Board noted that the Veteran's past diagnoses included adjustment disorder, adjustment disorder with anxiety, and depressive disorder, and that the April 2007 VA examiner indicated that there had been no change in the Veteran's psychosocial status since service.  As such, the Board determined that the Veteran has suffered from a depressive disorder since active service and granted service connection for that diagnosis on the basis of the VA examiner's opinion.  

Here, the February 2010 examiner preferred the diagnosis of chronic adjustment disorder, noting that this is the diagnosis used for purposes of treatment by the VA Medical Center in San Juan, Puerto Rico.  Therefore, the Board finds that the examiner premised the February 2010 opinion on the same symptomatology previously service-connected by the Board in its April 2008 decision, and there is no evidence of record indicating that the symptomatology considered by the February 2010 VA examiner should be differentiated from the symptomatology previously attributed to his service-connected condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that the Board, as the fact finder, must weigh the evidence and determine the nature of the condition where the competent medical evidence shows a difference of opinion between two examiners, be it one condition that the examiners disagree as to its diagnosis or two or more separate conditions); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Therefore, the Board finds that the examiner's opinion is not impermissibly based on the Veteran's nonservice-connected conditions.  See 38 C.F.R. §§ 4.16(a).  

As the negative opinion of the February 2010 VA orthopedic examiner fails to consider all of the Veteran's service-connected disabilities and is therefore of little probative value, the Board finds no reason to reach the same conclusion with respect to the competent medical evidence of record in favor of the Veteran's claim.  Therefore, on the evidence of record, specifically in consideration of the Veteran's past work experience in construction and the severity of his mental symptoms in combination with his constant and severe back pain, and resolving all doubt in favor of the Veteran, the Board has determined that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities and that entitlement to a TDIU is therefore warranted.  See 38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Entitlement to a TDIU is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


